Citation Nr: 9908615	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1972 with additional prior service, to include 
active duty for training from June 1957 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from an RO decision of January 1995 which granted service 
connection with a 10 percent rating for PTSD.  A subsequent 
RO rating action increased the disability rating for PTSD to 
30 percent.

A transcript of the veteran's June 1995 hearing before a 
hearing officer at the RO is on file.

In May 1998, the Board remanded the veteran's case for 
additional development to include a new psychiatric 
examination.  While this remand also addressed the issue of 
service connection for a lung condition (which was on appeal 
at the time), the Board notes that this claim was granted by 
the RO in September 1998.  


FINDINGS OF FACT

1.  Prior to May 15, 1995, the veteran's service-connected 
post-traumatic stress disorder was not shown to be productive 
of any more than definite social and industrial impairment.

2.  Beginning May 15, 1995, the veteran's PTSD was found to 
be profound or severe, resulting in an inability to maintain 
gainful employment.  

3.  From April 2, 1997, to the present, the veteran's PTSD 
symptomatology has been found to be mild to moderate with 
examinations showing scores of 60-65 on the Global Assessment 
of Functioning Scale.  Currently the veteran's PTSD is 
productive of mild to moderate symptoms leading to occasional 
problems both industrially and socially.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected PTSD were not met for the 
period prior to May 15, 1995.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.129, 4.132, 
Diagnostic Code 9411 (effective before Nov. 7, 1996). 

2.  Beginning May 15, 1995, the disability due to the 
veteran's service-connected PTSD met the criteria for a 
schedular 100 percent rating.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991); 38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 
9411 (effective before Nov. 7, 1996).

3.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected PTSD were not met for the 
period from April 2, 1997, to the present.   38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.132, Diagnostic Code 9411 (effective before Nov. 
7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411-9440 
(effective Nov. 7, 1996).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1993, the veteran submitted a claim for service 
connection for PTSD.

On a September 1993 VA psychiatric examination, the diagnoses 
included recurrent, chronic, moderate generalized anxiety 
disorder; adjustment disorder with anxiety and depressed mood 
secondary to physical illness and situational factors; and 
paranoid personality with explosive behavior.

On a February 1994 VA mental health progress note, the 
veteran was reported to be alert, oriented, somewhat 
cooperative, and irritable.  Evidence of depression with 
irritability, anhedonia, decreased energy, and chronic 
anxiety was noted.  The assessment included PTSD and 
depression.

A June 1994 letter from Angelina E. Guanzon, M.D. indicated 
that the veteran had severe, delayed onset PTSD.

On private psychiatric examination in October 1994, it was 
noted that the veteran was depressed, anxious, and nervous 
with nonspontaneous speech.  The examiner noted that he was 
oriented to place and person, that he had difficulty in 
abstract thinking, and that his memory for recent and remote 
events was fair.  Attention and concentration were reported 
to be poor.  The diagnosis included PTSD with severe 
depression.  The examiner noted that the veteran had a 
combination of emotional and physical problems and that he 
was considered incapable of gainful employment.  

On VA examination in December 1994, it was noted that the 
veteran had worked as a school bus driver for almost 17 years 
before retiring in 1987 because of his back and heart 
problems.  The veteran reported that he had been treated for 
his psychiatric problems at the VA hospital in Salem, West 
Virginia and at the VA mental hygiene division in Beckley, 
West Virginia.  Symptoms reportedly included depression, 
nervousness, suicidal thoughts with no active suicidal or 
homicidal ideation, paranoia, guilty feelings, decreased 
concentration and attention abilities,  and irritability.  On 
objective examination, it was noted that the veteran was 
dressed appropriately and was well-oriented.  The examiner 
indicated that the veteran seemed to be somewhat paranoid, 
sullen, and angry.  He reported that the veteran could not 
perform math problems but did not seem to be having acute 
problems with memory.  It was noted that the veteran 
sometimes heard voices, and that his judgment and insight 
seemed below average.  The diagnosis was PTSD associated with 
anxiety and depression. 

On a December 1994 VA psychological note, it was reported 
that heart problems caused the veteran to retire from his job 
as a school bus driver in 1988, after 17 years.  It was noted 
that the veteran was married for the past 16 years with three 
adult children from his first wife.  The veteran noted 
complaints of nightmares, flashbacks, depression, 
restlessness, irritability, sleep disturbances, anger, and 
resentment.  His treatment included PTSD group meetings, 
medication prescribed through the Huntington, West Virginia 
VA medical center (VAMC), and sessions with a psychiatrist or 
counselor every two months.

In January 1995, the RO granted service connection for PTSD 
and evaluated the disorder as 10 percent disabling from July 
22, 1993. 

In a letter dated February 9, 1995, the veteran's private 
psychiatrist, Nasreen R. Dar, M.D., reported that the veteran 
had continued flashbacks, anger toward the government, sleep 
problems, irritability, difficulty concentrating, and 
problems in dealing with stress and getting along with 
others.  The private physician indicated that the veteran 
suffered from PTSD which was chronic and severe in nature.  
He prescribed Desyrel and Ativan.

In a May 1995 statement, the veteran's wife indicated that 
the veteran exhibited symptoms including paranoia, a desire 
to be alone, depression, violent outbursts, and impatience.  
She reported that he was easily upset and could not deal with 
average every day problems.

On a private psychiatric evaluation report dated May 15, 
1995, it was noted that Dr. Dar found that the veteran had 
profound PTSD that interfered with his capabilities of 
concentrating, dealing with stress, and relating with other 
people.  The examiner noted that the veteran was not a good 
candidate for vocational rehabilitation and that he did not 
appear to be able to handle gainful employment.

On a private examination report dated May 26, 1995, Jo 
Weisbrod, L.P.C., A.D.T.R., indicated that the veteran had 
severe PTSD.  The examiner noted that the veteran's level of 
adaptive functioning currently appeared to be 40 on the 
Global Assessment of Functioning (GAF) scale.  On final 
summary, she found that the veteran was chronically and 
severely impaired socially, industrially, and psychiatrically 
due to chronic and severe PTSD.  

On private evaluation by the Bluefield Psychiatric Associates 
performed May 31, 1995, it was noted that the veteran had 
complaints of nerves, frequent nightmares, a vacillating 
appetite, anger, depression, suicidal ideation with no 
attempts, audio hallucinations, agitation, crying, and 
exaggerated startle response.  Daily activities were noted to 
basically involve sitting around the house.  Present mental 
status examination revealed that the veteran had no overt 
problems with grooming or dress.  The veteran appeared to be 
very tense with a hesitant rate of speech and brief phrases.  
The examiner noted that there was difficulty establishing any 
degree of rapport with the veteran.  He reportedly appeared 
to be defensive, angry, and frustrated by the idea of being 
there for evaluation.  The examiner noted chronic tension, 
mild agitation, suspiciousness, and bitterness.  He reported 
that the veteran was alert, that he had  no overt disturbance 
in the sensorium, that he was easily distracted, and that 
extended periods of concentration appeared to be limited.   
It was also noted that the veteran had no overt disturbance 
in recent or remote memory, that he had no delusional 
ideation, and that no present suicidal ideation or intent was 
elicited.  The conclusion was that the veteran had chronic 
PTSD.  The treating physician noted that at present time the 
veteran was incapable of engaging in gainful employment due 
solely to his PSD.  It was noted that he also appeared to 
exhibit a definite impairment in the ability to establish and 
maintain effective relationships with people.  

During a June 1995 RO hearing, the veteran reported 
difficulty dealing with his wife and children.  He noted 
daily depression, a desire to spend time alone, anger, 
anxiety, paranoia, and hostility.  He testified that he heard 
voices two to four times a day and that he had thoughts of 
physically harming himself.  The veteran stated that he had 
sleep disturbances and did not socialize with others often.  
He reported that he was on medication for his nerves and that 
it was helping to control his intrusive thoughts. 

Following this hearing the RO, in July 1995, increased the 
veteran's disability rating for PTSD to 30 percent dating 
from the July 22, 1993.  

On an April 1996 VA psychiatric examination report, the 
veteran reportedly appeared casually groomed and slightly 
overweight.  According to the examiner, he was found to be 
candid and polite, with normal motor activity and gait, and 
alert  eye contact.  The quality of the veteran's speech was 
normal and relevant, he was oriented to person, place, and 
time, and his memory was intact.  The veteran's intellectual 
functioning was gauged to be well within the average range.  
His mood was reportedly dysphoric, and he appeared depressed 
with a flat affect.  The veteran admitted to having suicidal 
ideation in the past, but denied ever acting on these 
impulses.  He denied any present suicidal or homicidal 
ideation, and he denied having any psychotic symptoms.  His 
impulse control was reportedly contained, and his insight and 
judgment were noted to have appeared fair.  The diagnosis 
included  PTSD, depression, heart condition, hypertension, 
and sinus problems.      

VA outpatient treatment records dated from February 1996 to 
March 1997 show ongoing treatment for PTSD at the Mental 
Health Clinic (MHC).  A March 1996 record indicated that the 
veteran reported his depression and anxiety were under much 
better control.  On a February 1997 record, it was reported 
that the veteran's depression and anxiety were under marginal 
control.

On a VA examination report dated April 2, 1997 VA, the 
veteran reported that he did pretty well after service until 
they sent him to the Vet Center four or five years ago and it 
brought back all the memories.  The veteran stated that he 
did not have many social relationships, and that he could not 
stand to be around people.  He denied any major problems 
other than these adjustment difficulties.  Subjective 
symptomatology reportedly included bad dreams, nightmares 
about Vietnam, flashbacks about his friends being killed, 
visions of the enemy coming to kill him, suspiciousness, 
distrust, and paranoia about the government and people 
related to it.  The veteran listed additional symptoms 
including: difficulty forming relationships, easily triggered 
bad memories, depression, hopeless and helpless feelings, 
tiredness, irritation, survival guilt, a heightened startle 
response, fleeting suicidal thoughts without active plans, 
and hatred toward people.  He reportedly took Ativan for 
nerves.  It was noted that the veteran never had any active 
psychiatric admissions.  Objective examination revealed that 
the veteran was casually dressed and appropriately groomed.  
He was reported to be generally pleasant and cooperative with 
appropriate flow and content in his conversation.  He was 
found to be well oriented to time, place, and person, and 
there was no evidence of active hallucinations or delusions.  
Attention and concentration were reported to be impaired and 
the veteran could not do routine mental calculations or 
serial sevens.  He was able to give the days of the week in 
reverse order, but his memory and recall for recent events 
was found to be slightly impaired.  The examiner noted that 
the veteran's judgment was intact and that there was no 
evidence of any looseness of associations, flight of 
ideation, or pressured speech.  He noted that the veteran 
denied being actively suicidal or homicidal.  The diagnosis 
included moderate PTSD and it was noted that the highest 
level of adaptive functioning currently appeared to be 60-65 
on the GAF Scale.

In May 1998, the Board remanded the veteran's case for 
additional development to include a new VA examination. 

VA records show that the veteran had ongoing treatment for 
psychiatric problems at the MHC from February 1997 to May 
1998.  A record dated November 1997 indicated that there was 
no evidence of psychosis or thought disorder and no suicidal 
or homicidal ideation.  A February 1998 record noted that the 
veteran's PTSD was in partial remission and that his GAF 
score was 60.  According to a May 1998 record, the veteran 
denied being unduly depressed or nervous.  His PTSD symptoms 
were reportedly in some control.  

On VA examination in August 1998, the examiner indicated that 
he reviewed both the veteran's claims file and the 
instructions in the Board remand regarding the old and new 
rating criteria.  He reported the veteran's military, work, 
and family history.  Present daily activities were reported 
to include dressing and washing himself, walking around the 
house, watching deer in the yard, and fishing on occasion.  
Subjective symptomatology included an aversion to people, 
enhanced startle response, an inability to relax, depression, 
recurrent panic episodes with palpitations, smothering 
feelings, hyperventilation, and feelings of tension and 
anxiety.  The veteran also noted recurrent bad dreams, 
nightmares about twice a week, and a flashback a couple of 
times a month.  The examining physician found that the 
veteran was casually dressed and appropriately groomed.  He 
was reported to be rather tense, anxious, edgy, and 
depressed.  The examiner found that the veteran was oriented 
to time, place, and person and that there was no evidence of 
any active hallucinations or delusions.  His attention and 
concentration were reportedly impaired, and the veteran was 
only able to recall two out of three objects after five 
minutes.  His judgment was noted to be intact and there was 
no evidence of any looseness of association, flight of ideas, 
or pressured speech.  The veteran's fund of knowledge was 
found to be appropriate for his educational level and 
background.  The examiner noted that the veteran had no 
obsessive thoughts or compulsive actions and that he denied 
being actively suicidal or homicidal.  The diagnosis included 
PTSD and the veteran's GAF Scale score was noted to be 60.  
In comments, the examiner stated that the veteran's problems 
with PTSD appeared to be of moderate extent causing him to 
experience occasional problems both industrially and 
socially.  He noted that the veteran's outpatient treatment 
was working and that the PTSD was playing a minor role in the 
veteran's disability.  

On an August 1998 VA outpatient treatment record from the 
MHC, it was noted that the veteran had some PTSD symptoms and 
mild depression from time to time which usually responded to 
medication.  


Analysis

The veteran's dissatisfaction with the initial rating 
assigned for his service-connected PTSD makes his claim a 
well-grounded claim, meaning it is plausible.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Hence, the VA has a duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998).  

The Board is satisfied that all relevant facts have been 
properly developed.  Post-service medical records have been 
associated with the veteran's claims file and a VA 
psychiatric examination has been performed as recently as 
August 1998.  The Board finds that the examination was 
adequate concerning the issue at hand and that there is no 
indication that there are other relevant records available 
that would support the veteran's claim.  Therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to various disabilities.  VA adjudicators, in 
granting an increased rating, must consider the criteria for 
the next higher rating, and explain why a higher rating is 
not warranted.  38 C.F.R. § 4.7 (1998); see Clark v. 
Derwinski, 2 Vet.App. 166 (1992).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder. s 
found - "staged" ratings.

The veteran, who disagreed with the initial evaluation 
assigned to his PTSD in a March 1993 notice of disagreement, 
was evaluated on numerous occasions under 38 C.F.R. § 4.132, 
including Diagnostic Code 9411.  However, 38 C.F.R. § 4.132 
was redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130, which includes new rating criteria for PTSD, found 
at Diagnostic Code 9411.  In September 1998, the veteran's 
psychiatric disability was evaluated by the RO using both the 
old and the new criteria, and the veteran's claim for an 
increased rating was again denied.  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).  The Board notes that the veteran 
has been denied an increased rating under both the old and 
the new rating criteria.  Consequently, the Board will review 
the veteran's PTSD symptomatology under both the old and the 
new rating criteria and apply the version more favorable to 
the veteran.  For any time period prior to November 7, 1996, 
the veteran's psychiatric disorder can only be evaluated 
under 38 C.F.R. § 4.132, the provision in effect at that 
time.

Under the criteria in existence when the veteran brought his 
claim, PTSD was rated on the extent to which the disorder 
impaired the veteran's abilities to establish and maintain 
favorable relationships and to obtain and maintain 
employment.  A 30 percent rating was appropriate when PTSD 
symptoms produced definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was in order when there 
was evidence of PTSD symptomatology causing considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent rating 
required severe impairment in the ability to maintain and 
establish effective or favorable relationships and severe 
impairment in the ability to obtain or retain employment.  
For a 100 percent rating to apply, the veteran's PTSD would 
have to result in virtual isolation, totally incapacitating 
psychoneurotic symptoms, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Code 9411 (prior to 
November 7, 1996).  

Under the current criteria, the veteran's PTSD symptoms are 
rated as follows under Diagnostic Code 9440, the General 
Rating Formula for Mental Disorders.  A 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent disability evaluation is appropriate 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent disability rating 
would be in order if PTSD caused total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9440 
(1998).

On review of the medical evidence on file, the Board finds 
that the severity of the veteran's service-connected PTSD has 
varied over time.  As such, and pursuant to the Fenderson 
case noted above, the severity of the veteran's disability 
must be rated differently over time to coordinate with the 
changing severity of the veteran's PTSD at particular stages.  
Again, for periods prior to November 7, 1996, the veteran's 
disorder is evaluated under only the old provision of 
38 C.F.R. § 4.132.  Subsequent to this date, the veteran's 
disorder will be evaluated under both the old and the new 
rating provisions, and the more favorable of the two will be 
applied.  See Karnas, supra.   


A.  Evaluating the veteran's service-connected PTSD from July 
22, 1993, the date the veteran submitted his claim for PTSD. 

Turning to what has been recognized as the initial period, or 
stage, of the veteran's disorder, the Board finds that the 
veteran's PTSD was not shown to produce more than definite 
social and industrial impairment until May 15, 1995.  While 
VA and private records from this period variously described 
the veteran's psychiatric disorder as "moderate" (September 
1993) and "severe" (June 1994 and February 1995), these 
records fail to report the crucial factor utilized for rating 
psychiatric disorders under the old provisions of Diagnostic 
Code 9411 - the effect PTSD had on the veteran's social and 
industrial functionality.  The Board notes that while the 
October 1994 examination report did indicate that the veteran 
was incapable of working, it did not find that this was due 
solely to the veteran's PTSD.  Rather, the examiner indicated 
that this inability to work was due to both physical and 
emotional problems.     

Applying the facts to the criteria of Diagnostic Code 9411 
set forth above, it is concluded that for the period from 
July 22, 1993, to May 14, 1995, the veteran did not meet the 
criteria for a rating in excess of 30 percent.  Under the old 
criteria, a 50 percent rating was not warranted unless the 
veteran's PTSD symptoms caused considerable social and 
industrial impairment.  When the symptomatology produced only 
definite social and industrial impairment, a 30 percent 
rating was in order.  The Board notes that in Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
nature whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VA O.G.C.Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

The evidence as related by the veteran and the findings by VA 
and private physicians are consistent in reporting that the 
veteran's PTSD symptomatology during this period presents no 
more than definite social and industrial impairment.  While 
the veteran was not currently working, he was employed as 
recently as 1988 when he retired due to physical problems.  
Furthermore, the veteran still lives with his wife and he has 
adult children with whom he visits on occasion.  The Board 
finds that the records  dated prior to May 15, 1995, do not 
show that the veteran's PTSD symptomatology produced 
considerable impairment of his ability to obtain and maintain 
employment. 

Under the rating provisions in force at that time, an 
evaluation in excess of 30 cannot be assigned without a 
showing that the psychiatric disorder is productive of at 
least considerable social and industrial impairment.  As 
such, a rating in excess of 30 percent for the veteran's PTSD 
would not be possible for the period July 22, 1993, to May 
14, 1995.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).




B.  Evaluating the veteran's service-connected PTSD from May 
15, 1995.

Under the rules and provisions noted above, and the Fenderson 
case, the veteran's service-connected disability should be 
rated differently during each period where the evidence shows 
that the disorder has changed in severity. 

A review of the record reveals that on a private examination 
report dated May 15, 1995, the examiner found that the 
veteran had profound PTSD that interfered with his 
capabilities of concentrating, dealing with stress, and 
relating with other people.  More importantly for evaluating 
the veteran's psychiatric disorder, the Board notes that the 
veteran was found to be unable to handle gainful employment.  
Subsequent private examination reports dated later that month 
are consistent in showing: that the veteran was chronically 
and severely impaired socially, industrially, and 
psychiatrically due to PTSD (Weisbrod report); that the 
veteran's level of adaptive functioning appeared to be only a 
40 on the GAF Scale (Weisbrod report); and that the veteran 
was incapable of engaging in gainful employment due solely to 
his PTSD (report from Bluefield Psychiatric Associates).

With this uncontroverted finding of demonstrable inability to 
obtain or retain employment, a 100 percent schedular rating 
is warranted from May 15, 1995, the date it was first shown.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).


C.  Evaluating the veteran's service-connected PTSD from 
April 2, 1997, to the present.

The Board notes that the veteran's April 1996 VA examination 
report did not provide objective evidence regarding the 
social and industrial impairment due to the veteran's PTSD.  
While the reported symptoms appear to be less severe than 
those noted in May 1995, the lack of objective findings 
regarding the crucial factor in rating under the old 
provisions prevents the Board from guessing that the social 
and industrial impairment is any less than total.  

VA outpatient treatment records dated from February 1996 
through March 1997 also appear to indicate that the veteran's 
PTSD was getting better.  A March 1996 record indicated that 
the veteran reported his depression and anxiety were under 
much better control.  On a February 1997 record, it was 
reported that the veteran's depression and anxiety were under 
marginal control.  While these outpatient treatment records 
seem to show improvement, they do not address the ratable 
criteria necessary to identify the severity of the veteran's 
service-connected PTSD. 

It is not until the VA examination report dated April 2, 
1997, however, that the Board finds objective evidence that 
the disability due to the veteran's PTSD had in fact changed 
in severity.  As such, this is the date of the beginning of 
the third stage of the veteran's disability rating.  

Looking at the specific evidence in the April 1997 
examination report, the Board notes that the examiner found 
that the veteran was generally pleasant and cooperative with 
appropriate flow and content of his conversation.  He was 
found to be well oriented to time, place, and person with no 
evidence of active hallucinations or delusions.  While the 
veteran's attention, memory, and concentration remained 
impaired, he was able to give the days of the week in reverse 
order and his judgment was intact.  Additionally, it was 
noted that there was no evidence of any looseness of 
associations, flight of ideation, or pressured speech.  In 
conclusion, the veteran's PTSD was described as "moderate" 
and it was noted that his GAF Scale score was 60-65.  While 
the VA physician did not indicate what effect the veteran's 
PTSD symptoms had on the veteran's ability to obtain and 
maintain employment, the Board notes that the GAF score of 
60-65 represents a disability picture of mild to moderate 
symptoms including some or moderate difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well with some meaningful interpersonal relationships.  
See the Diagnostic Criteria from DSM - IV, published in 1995 
by the American Psychiatric Association.

On review of all of the subsequent medical evidence on file, 
it appears that the severity of the disability due to the 
veteran's PTSD is described in similar terms up through the 
most recent medical evidence on file in August 1998.  VA 
outpatient treatment records show: that there was no evidence 
of thought disorder and no suicidal or homicidal ideation 
(November 1997); that the veteran's PTSD was in partial 
remission and that his GAF score was 60 (February 1998); that 
the veteran denied being unduly depressed or nervous and that 
his PTSD symptoms were reportedly in some control (May 1998); 
and that the veteran had PTSD symptoms and mild depression 
from time to time which usually responded to medication 
(August 1998).

The Board also notes that consistent findings were reported 
on the veteran's August 1998 VA examination report.  While 
the veteran was noted to be anxious and depressed, he was 
still found to be oriented to time, place, and person without 
evidence of any active hallucinations or delusions.  His 
attention and concentration were reportedly impaired, but his 
judgment was noted to be intact and there was no evidence of 
any looseness of association, flight of ideas, or pressured 
speech.  Additional findings included no obsessive thoughts, 
compulsive actions, or active suicidal or homicidal ideation.  
The veteran's GAF Scale score was again noted to be 60.  The 
Board also finds pertinent the examiner's comments to the 
effect that the veteran's problems with PTSD appeared to be 
of moderate extent causing him to experience occasional 
problems both industrially and socially, that the veteran's 
outpatient treatment was working, and that the PTSD was 
playing a minor role in the veteran's disability.  

Since all the medical evidence from April 1997 to the most 
recent evidence on file appears to show that the severity of 
the disability due to the veteran's PTSD has remained 
consistent since April 1997, the veteran shall be assigned 
one disability rating for this third "stage". 

Applying the old criteria to these facts, the Board finds 
that the veteran's disability has been found to produce only 
mild to moderate social and occupational functioning.  As was 
discussed earlier, these findings warrant no higher than a 30 
percent disability rating under the old criteria.  See Hood, 
supra; 38 C.F.R. § 4.132, Code 9411 (1995).    

Since the new regulations came into effect on November 7, 
1996, the veteran's disability must now be rated under the 
new provisions as well.  Turning to the new criteria, the 
Board notes that the symptoms noted on examinations in April 
1997 and August 1998, are identical to those symptoms 
specified in the current criteria for a 30 percent rating.  
These include: depressed mood, anxiety, suspiciousness, panic 
attacks, sleep impairment, and memory loss.  Additionally, 
the August 1998 description of the veteran's disability as 
"moderate" and as causing the veteran to have "occasional" 
social and industrial problems, is very similar to the 
description of occupational and social impairment found in 
the new criteria for a 30 percent rating.  Furthermore, the 
veteran's GAF scale score of 60 to 65 (consistently noted 
since April 1997), which DSM-IV describes as reflecting mild 
to moderate social and industrial functioning, closely 
resembles the criteria of the 30 percent rating.   

While the veteran may have disturbance in motivation and 
mood, the medical evidence from the period beginning April 2, 
1997, does not show that the veteran has occupational or 
social impairment with reduced reliability and productivity 
due to any other PTSD symptoms listed in the provision for a 
50 percent rating.  The April 1997 and August 1998 VA 
examination reports specifically noted that the veteran's 
speech was unimpaired and that his judgment was intact.  
Furthermore, since April 1997, there has been no record 
indicating that the veteran has flattened affect, panic 
attacks more than once a week, or impaired abstract thinking.  
The Board finds that the veteran's disability picture more 
closely resembles the criteria for a 30 percent evaluation 
which includes depressed mood, suspiciousness, and sleep 
impairment as symptomatology causing occupational and social 
impairment.  A disability rating of 30 percent, and no 
higher, is therefore warranted under the current criteria.

In making its decision, the Board has considered the 
veteran's hearing testimony and statements.  While they are 
considered credible insofar as he described his symptoms of 
PTSD, the veteran is not competent to offer a medical opinion 
or medical diagnosis.

The weight of the evidence establishes: that the disability 
due to the veteran's PTSD warrants a 30 percent disability 
rating under the old criteria for the period from July 22, 
1993, to May 14, 1995; that the disability due to the 
veteran's PTSD warrants a schedular 100 percent rating under 
the old rating provisions from May 15, 1995, to April 1, 
1997; and that the disability due to the veteran's PTSD 
warrants a 30 percent disability rating, and no higher, under 
both the old and the new criteria for the period from April 
2, 1997, to the present.

As the preponderance of the evidence is against the veteran's 
claim for a higher rating prior to May 15, 1995, or since 
April 2, 1997, the benefit-of-the-doubt rule does not apply, 
and a higher rating during these periods must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

 
ORDER

The disability due to the veteran's PTSD does not warrant a 
rating in excess of 30 percent for the period from July 2, 
1993, to May 14, 1995. 

A schedular 100 percent disability rating is in order for 
PTSD for the period from May 15, 1995, to April 1, 1997.  

The disability due to the veteran's PTSD does not warrant a 
rating in excess of 30 percent for the period from April 2, 
1997, to the present.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


